Citation Nr: 0103827	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-08 909A	)	DATE
	)
	)


THE ISSUE

Whether the October 12, 1982, July 24, 1986 and June 25, 1987 
decisions wherein the Board of Veterans' Appeals denied 
entitlement to service connection for a brain 
tumor/fibrillary astrocytoma should be reversed or revised on 
the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


FINDINGS OF FACT

1.  The veteran through a joint motion his attorney filed 
with the United States Court of Appeals for Veterans Claims 
in June 1998 sought the Board's review of the October 12, 
1982, July 24, 1986 and June 25, 1987 Board decisions that 
denied entitlement to service connection for a brain 
tumor/fibrillary astrocytoma to determine whether those 
decisions involved clear and unmistakable error (CUE) under 
recently enacted legislation.

2.  In October 2000, the Board advised the veteran's attorney 
of the opportunity to submit additional argument. 

3.  The Board received notice on November 14, 2000 that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of October 12, 1982, July 24, 1986 and June 
25, 1987 Board decisions that denied entitlement to service 
connection for a brain tumor/fibrillary astrocytoma to 
determine whether those decisions involved clear and 
unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2000), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.





		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



